Title: [Diary entry: 15 October 1787]
From: Washington, George
To: 

Monday. 15th. Thermometer at 52 in the Morning 56 at Noon and 52 at Night. Clear all day—Wind at So. Wt. in the Morning and at No. Wt. afterwards. Ordered the Buckwheat to be immediately cut—beginning with that at Dogue run (abt. 12 Acres) which was accordingly done this forenoon (when the frost was likewise severe) before the moisture was off the Straw. Put the Buck Wheat, as cut (with scythe and cradle) into small heaps to dry. Note—Whether this grain has std. out too long, or not I am not sufficiently acquainted with the nature of it to decide. There appeared to be as much shattered on the grd. as fully to sow it again, & at the same time there was at least as much Green Seed as had shed & many Blossums also on the Straw. Rid to Muddy hole and into the Neck. Took an Acct. of the Horses Cattle and sheep at each as follow.  
In the Neck.
Horses.
age
Doctor	white	15 hands	12	Plow Horses
Prentis	dark bay	15	16
Randolph	grey	14½	9
Jack	Black	15	11
Grunt	Bright bay	14½	12
Pompey	Dark bay	14½	9
Dick	Dingy bay	14½	5
Ranger	Black	14	5
Diamond	White	14	10
Possum	Flea bittn. grey	15½	9
10
Betsy	Bay	14½	10	Work Mares
Fanny	Black	15	11
Betsy	Dun	13½	15
Kate	Brown	14	11
Punch	Grey	14½	10
Jenny	Grey	14	12
Patience	Bright B.	13	15
Brandy	Black	13½	9
Nancy	Sorrel	14½	9	9
Davys	M: Bla.	14½	13	1
A Brown or black—14½ - 4 years right hind foot White sml. Star	Unbroke Horss.
A Black—13 hds.—5 yrs. Sml. Star
A black. 13 hands—3 yrs. old white all fours—blaze fa.
A black Colt: 1 year old blaze face right fore foot white & the left hind ft. do.
A Bay gelding 1 yr. old no white handsome
A Bay Stallion Colt—Ho.
6
A Black 14 hands. 4 yrs. old
A Brown 13½ Do. 3 yrs. two hind feet white—right eye wh[it]e
A Bla: 13 hands. 2 yrs. old. Star and right hind foot white
A White 14 hands 4 yrs. old.
4
Horses	In all	30

Cattle
Oxen	8
Cows	15 yrs. old	1
12.Do.	2
11.Do.	1
10.Do.	1
9.Do.	4
8.Do.	3
7.Do.	2
6.Do.	11
5.Do.	4
unknown	1
at the Mansn. Ho[use]	10
40
Heifers	4 Years old	7
3 Do.	3
2 Do.	9
1 Do.	15
Calves	11
45
Steers	7 Years old	4
6 Do.	2
5 Do.	3
4 Do.	2
3 Do.	1
2 Do.	5
1 Do.	4
Calves	6
27
Bulls	4 Years old	1
3 Ditto	1
1 Ditto	2
4
On the Plantn. to be accounted for	124
Besides the above
1 Cow & Calf to the Farmer	2
2 Cows & 2 Calves to G. A. W.	4
6
Fattg. at the Mill Meadow. Steers	5
Cows	3
8
Not on the Plantation	14

Sheep.
In great Pasture	92
River Ditto	83
Field—No. 1	24
199
Stock at Muddy hole Horses
Diamond H[orse]	Plow beasts	6
Jockey Do.
Dobbin Do.
Phoenix M[are]
Jenny Do.
Old Fly Do.
A Grey mare; old—with foal by the Jack 13½ hands high	Unbroke Mares & M.Colts
A bay Mare 13½ hands said to be 8 yrs. old—no white
A bay (brandy) 13½ hands with foal by the Jack. Slender—2 hd. feet white—narrow blaze & Snip—8 or 9 yrs. old.
a dark bay (Jenny) 13½ - 6 or 7 yrs. old & unsightly a small streak & Snip—2 hind feet white
A Brown Mare (Simpson) 14 hands—5 years old.
A Bay 13½ hands—7 yrs. old slight & unsightly—a small star 2 hind feet and off fore foot white.
A Bay not 13 hands. 7 yrs. old with a very dim & sml. Star.
A Grey 2 yrs. old well grown & strong, but not sightly
A Grey 14 hands—9 yrs. old Slight
A dark brown or black (it was not noted whether horse or mare) 2 yrs. old—near fore & hind foot w. very small Star.
A Sorrel—1 year old no wh. sent from the house
A Sorrel 1 year old, blaze face 4 feet white
A Brown spring colt from Simpson—got in the Woods
13

A Bay 2 yrs. old—a very dim and small Star—but one eye near fore, & off hind foot white—small but tolerably likely.	Unbroke Horse Colts
A black 2 yrs. old—small & unsightly—no white but the off hind foot.
A Sorrel year old Colt from Phoenix—got by Magnolio No white.
A  year old from brandy blaze face—2 hind feet White—wall eye & not sightly.
A  spring Colt—no white except a very dim Star small but sightly—got by Magnolio
5
In all	24
Cattle.
Oxen	6
Cows	6 yrs. old	3
4 Do.	6
9
Heifers	2 Do.	1
1 Do.	2
Calves	3	6
Steers	4 Years old	1
3 Ditto	2
2 Ditto	1
Calves	3	7
Bulls	2 yrs. old	1
1 Do.	3	4
At Mansn. House	Cow	1
To be accounted for	33
Fatting—Steers	4
Cows	1
In the Mill Meadw	5
Sheep.
Rams	1
Weathers	3
Ewes	17
In all—	21
 Finished Sowing the Orchard in the Neck with Wheat & Sainfoin seed. Of the first it took  bushels and of the latter 

bushels. Note—This grd. has been plowed & cross plowed—then Wheat sown & harrowed in—with the heavy harrow—Next sown with Sainfoin and harrowed in like manner (both the way the ground was plowed last)—after which 50 lbs. of Trefoil was sown over the whole and harrowed with the double harrows cross the former.